ORDER

PER CURIAM.
Michael Rice (“Defendant”) appeals from the trial court’s judgment, following a jury’s guilty verdict, of the Class D felony of attempted stealing, Section 570.030, RSMo Cum.Supp.2012. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).